10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00860-MJP Document 56 Filed 12/17/20 Page 1 of 2

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

NANCY GILL,
Plaintiff, No. = 2:19-cv-00860-MJP

VS. DECLARATION OF DETECTIVE
MICHAEL MAGAN IN SUPPORT OF
MICHAEL MAGAN, MICHAEL GONZALEZ DEFENDANTS’ MOTION FOR
TIMOTHY RENIHAN AND THE CITY OF SUMMARY JUDGMENT

SEATTLE,

Defendants.

 

 

 

 

I, Detective Michael Magan, hereby declare as follows:

1. I am over the age of eighteen and am competent to testify.

2. Attached hereto as Exhibit A (and identified as Bates range SEAO00521 —
SEA000535) is a true and correct copy of the King County Superior Court search warrant (No. 17-
934 SW) issued by Judge Dean Lum, which includes my affidavit for the search warrant.

3. Attached hereto as Exhibit B (and identified as Bates range SEA001272) is a true and

correct copy of the Department of Licensing (“DOL”) search that I conducted of the name “Steven

Fisher”.
DECLARATION OF DETECTIVE MICHAEL MAGAN IN SUPPORT Bieter 8 Hotes
OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 1 Si ice 050

2:19-cv-00860-MJP Seattle, WA 98104-7095
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00860-MJP Document 56 Filed 12/17/20 Page 2 of 2

4, Attached hereto as Exhibit C (and identified as Bates range SEAO01097 —

SEA001098) is a true and correct copy of Steven Fisher’s driver license.

I declare under penalty of perjury that the foregoing is true and correct.

DATED this G ay of December, 2020.

My

Detective Michael Magan /

DECLARATION OF DETECTIVE MICHAEL MAGAN IN SUPPORT Peter S. Holmes

Seattle City Attorney

OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 2 sol Sth Avenue, Suive 2050

2:19-cv-00860-MJP Seattle, WA 98104-7095
(206) 684-8200

 
